DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12/20/2021 have been accepted. Claims 1-20 are still pending. Claims 1, 9, 12, 14, 15, and 19 are amended. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/11/2021.
Claim Objections
Claim 19 objected to because of the following informalities:  the limitation “further comprising the memory control circuit the write-to-buffer command to the at least one data buffer circuit” which makes no grammatical sense. It looks like the limitation should read as “further comprising the memory control circuit sending the write-to-buffer command to the at least one data buffer circuit”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,976,939. Although the claims at issue are toward the same subject matter concerning a DIMM device where some of the limitations of the claims are identical.

Instant Application
Patent 10,976,939
1. (Currently Amended) A method for storing data in a memory system wherein the memory system comprises a memory control circuit to receive commands for a Host and to output module control signals, at least one memory device configured to store data and to receive control signals from the memory control circuit, and at least one data buffer circuit associated with the at least one memory device, the method comprising: in response to receiving a store command and store data tag from the host, obtain from the memory control circuit a local store data tag from a local address sequencer; associate the host store data tag with the memory control circuit store data tag; store the relationship between the host store data tag and the memory control circuit store data tag in a mapping table in the memory control circuit; identify by the 

4. The method of claim 3, further comprising tracking, by the data buffer circuit where to write data for a store operation in the at least one data buffer circuit.

5. The method of claim 1, further comprising in response to receiving a write-to- buffer command, obtain a local store data tag from the data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit; and push incoming store data into the data buffer 



6. The system of claim 1, wherein the memory control circuit has a logic circuit and the logic circuit in the memory control circuit for writing data in a store operation comprises a state machine-driven local address pointer 

2. The system of claim 1, wherein no store data tag specifying the location to store data in the at least one data buffer circuit is sent to the at least one data buffer circuit over the communications link between the Host and the at least one data buffer circuit.
3. The method of claim 1, further comprising, processing the store command in the memory control circuit into a write-to-buffer command and store-from-buffer command; and sending the write-to-buffer command to the at least one data buffer circuit over a control 



	

3. The system of claim 1, wherein the memory control circuit is further configured to: in response to receiving the Host store command, process the Host store command into a write-to-buffer command and store-from-buffer command; and send the write-to-buffer command to the at least one data buffer circuit over the control communications link, but not send a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.

4. The system of claim 3, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag received from its 

5. The system of claim 4, wherein the at least one data buffer circuit is further configured to cause the at least one data buffer circuit to pull store data from the data buffer location pointed to by the store data tag received from the memory control circuit over the control communications link and send the store data to the at least one memory device.
8. The method of claim 1, further comprising: processing the store command in the memory control circuit into a write-to-buffer command and store-from-buffer command; sending the write-to-buffer command to the at least one data buffer circuit over a control communications link between the memory control circuit and the at least one data buffer circuit while not sending a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer 


1. …in response to receiving a write-to-buffer command, obtain a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit; and push incoming store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.
a store command received from a host, the method comprising: processing the store command into a write-to-buffer command and a store- from-buffer command; obtaining a local store data tag from a local address sequencer of at least one memory control circuit in the memory system, wherein the local store data tag obtained from the local address sequencer of the at least one memory control circuit identifies a location in at least one data buffer circuit in the memory system; sending the write-to-buffer command to the at by the at least one memory control circuit to the at least one data buffer circuit the store-from- buffer command together with the local store data tag obtained from the local address sequencer of the at least one memory control circuit.

11. The method of claim 9, further comprising: AUS820161060US03Page 42 of 46in response to receiving the store command and store data tag from the Host, obtaining the local store data tag from a memory control circuit local address sequencer; associating the Host store data tag with the memory control circuit local store data tag; storing the relationship in a mapping table in the memory control circuit, in response to the data buffer circuit receiving the write-to-buffer command, obtaining a local store data tag from a data buffer circuit local address sequencer that points to a 

13. The system of claim 11, wherein the memory control circuit is further configured to: in response to receiving the Host store command, process the Host store command into a write-to-buffer command and store-from-buffer command; and send the write-to-buffer command to the at least one data buffer circuit over the control communications link, but not send a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.

16. The system of claim 13, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag received from its 

15. The system of claim 14, wherein the at least one data buffer circuit is configured to: in response to receiving the write-to-buffer command, obtain a local store data tag from the data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit; and push incoming store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.

17. The system of claim 16, wherein the at least one data buffer circuit is further configured to cause the at least one data buffer circuit to pull store data from the data buffer location pointed to by the store data tag received from the memory control circuit over the control communications link and send the store data to the at least one memory device.
a store data tag from the Host, obtaining a local store data tag from a memory control circuit local address sequencer, wherein 637563ZY_ami.docthe local store data tag obtained from the memory circuit local address sequencer identifies a location in at least one data buffer circuit in the memory system; associating the Host store data tag with the memory control circuit local store data tag obtained from the memory control circuit local address sequencer; storing the relationship between the Host store data tag and the local store data tag obtained from the memory control circuit local address sequencer in a mapping table in the memory control circuit, in response to receiving a write-to-buffer command, obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage local store data tag obtained from the data buffer circuit local address sequencer.


12. The system of claim 11, wherein no store data tag specifying the location to store data in the at least one data buffer circuit is sent to the at least one data buffer circuit over the communications link between the Host and the at least one data buffer circuit.
14. The method of claim 12, further comprising: AUS820161060US03Page 43 of 46in response to receiving the Host store command, processing the Host store command into a write-to-buffer command and store-from-buffer command; and sending the write-to-buffer command to the at least one data buffer circuit, but not sending a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.
13. The system of claim 11, wherein the memory control circuit is further configured to: in response to receiving the Host store command, process the Host store command into a write-to-buffer command and store-from-buffer command; and send the write-to-buffer command to the at least one data buffer circuit over the control communications link, but not send a tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.
the memory control circuit's local address sequencer to the at least one data buffer circuit over a control communications link, and sending the store command to the at least one memory device.
16. The system of claim 13, wherein the memory control circuit is further configured to send the store-from-buffer command along with the local store data tag received from its local address sequencer to the at least one data buffer circuit over the control communications link, and to send the store command to the at least one memory device.
16. The method of claim 15, further comprising: pulling store data from the data buffer location pointed to by the store data tag received from the memory control circuit; and sending the store data to the at least one memory device.
17. The system of claim 16, wherein the at least one data buffer circuit is further configured to cause the at least one data buffer circuit to pull store data from the data buffer location pointed to by the store data tag received from the memory control circuit over the control communications link and send the store data to the at least one memory device.
17. The method of claim 16, further comprising: identifying, by the memory control circuit, the next address tag location of the at least one data buffer circuit to write data to, and identifying, by the at least one data buffer circuit, the next address tag 


18. The system of claim 11, wherein the memory control circuit has a logic circuit and the logic circuit in the memory control circuit for writing data in a store operation comprises a state machine-driven local address pointer that identifies the next address tag location of the at least one data buffer circuit to write data to, and wherein the at least one data buffer circuit comprises a state machine-driven local address pointer that identifies the next address tag location of the at least one data buffer circuit to write data, wherein the state machine-driven local address pointer of the memory control circuit is synchronized 
further comprising the memory control circuit the write-to-buffer command to the at least one data buffer circuit, but not sending the tag to the at least one data buffer circuit specifying the location to store the data in the at least one data buffer circuit.
19. The memory system of claim 18, wherein the memory control circuit does not send a write-to-buffer data tag to the at least one data buffer circuit.
20. The method of claim 12, wherein the memory system comprises at least one module having the memory control circuit formed on a single chip on the module, having a group of data buffer circuits formed on separate chips on the module, and a plurality of memory devices formed as chips and organized in groups on the module, and wherein the memory control circuit comprises a state machine-driven local address pointer that identifies the next address tag location of the data buffer to write data to, and wherein each of the data buffer circuits comprises a state machine-driven local address pointer 
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brittain et al. (US PGPub 2006/0179213, hereafter referred to as Brittain) in view of Retter et al. (US PGPub 2014/0281191, hereafter referred to as Retter).
Regarding claim 9, Brittain teaches a method of storing data in a memory system in response to a store command received from a host, the method comprising: processing the store command into a write-to-buffer command and a store-from- buffer command (Paragraph [0080] and [0094], states that two write processes are completed for each received write (store command), a write-to-buffer command and an address only write (store-from-buffer command)), sending the write-to-buffer command to the at least one data buffer circuit in the memory (Paragraph [0094]-[0095], the write-to-buffer command is sent to the buffer so that it can store the data until the address-only write is executed), sending the store command to at least one memory device in the memory system, and sending by the at least one memory control circuit to the at least one data buffer circuit the store-from- buffer command together with the local store data tag (Paragraph [0094]-[0095], the address-only write performs two functions which is to get the data from the buffer and store it into the memory device meaning that the particular module that is to store the data will receive a write command equivalent to the store command and the buffer will receive a command to remove the data from the buffer so it can be stored in the memory module. The address only write also contains the address (local store data tag from the memory control circuit) for the write to the memory as well as an identifying mark that allows the buffer to know what data is to be written). Brittain does not teach obtaining a local store data tag from a local address sequencer of at least one memory control circuit in the memory system, wherein the local store data tag obtained from the local address sequencer of the at least one memory control circuit identifies a location in at least one data buffer circuit in the memory system.
Retter teaches obtaining a local store data tag from a local address sequencer of at least one memory control circuit in the memory system (Paragraph [0037] and [0041], states that the nest domain which is contained within the buffer circuit (memory controller) can be responsible for applying any necessary address translations. This means that when a command comes in to write data from the host, the host address (host tag) contained within that command is mapped to a physical address in the memory (store data tag). It also means that a table or some kind of equivalent structure exists that keeps track of the mappings so that the controller knows where the data being specified by the host is kept meaning that the mapping would be stored. This is further confirmed where generic bits from the MCU (host controller) are used by the memory buffer chip (which contains the MBU) to map to actual locations in the DRAM), a local store data tag identifying a location in at least one data buffer circuit in the memory system (Paragraph [0037], the MBU can contain a cache and queues (which can be considered buffers) and if they are being used a write (store) to the memory system would result in a location other than the memory before being sent to the DRAM. When the data is received at the buffer a local store data tag for the buffer will be used to designate the location in the buffer where the data is to be stored. However Retter is silent on where this particular tag is obtained from), and the memory circuit performing addressing and mapping functions for other entities (Paragraph [0037], as stated previously the addressing and translation functions can be done by either the MBU or another entity within the domain showing that the actual functions can be shifted and the responsibility of different entities). Since Ritter teaches both obtaining a local store data tag from the memory circuit local address sequencer and obtaining a local store data tag that references a location in a buffer It would have been obvious to one of ordinary skill in the art before the effective filing date of the wherein the local store data tag obtained from the local address sequencer of the at least one memory control circuit identifies a location in at least one data buffer circuit in the memory system (since Retter shows that addressing functions can be performed by different entities and all the amended limitations are doing is specifying who obtains the local data tag for the buffer). Since both Brittain and Retter teach receiving write commands from a host it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Brittain to have the memory controller use a local address sequencer as taught in Retter to obtain the predictable result of obtaining a local store data tag from a local address sequencer of at least one memory control circuit in the memory system and sending the local store data tag obtained from the local address sequencer of the at least one memory control circuit.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brittain and Retter as applied to claim 9 above, and further in view of Jeddeloh et al. (US Patent 7330992, hereafter referred to as Jeddeloh).
Regarding claim 10, Brittain and Retter teach all the limitations of claim 9. Brittain further teaches sending store data to the at least one memory device in the (Paragraph [0094]-[0095], as stated in the rejection to claim 9). Retter further teaches pulling out store data from a local data buffer pointed to by the local store data tag received from the at least one memory control circuit (Paragraph [0037] and [0041], as stated in the rejection to claim 9, the memory controller can be used to generate local store data tags. Paragraphs [0050]-[0051], states reads and writes can be performed meaning the mapping done by the memory controller would be used to obtain the data). Brittain and Retter do not teach obtaining a local store data tag from a local address sequencer of the at least one data buffer circuit upon the data buffer circuit receiving the write-to buffer command, sending incoming store data into the local data buffer circuit pointed to by the local store data tag obtained by the local address sequencer of the at least one data buffer circuit.
Jeddeloh teaches obtaining a local store data tag from a local address sequencer of the at least one data buffer circuit upon the data buffer circuit receiving the write-to buffer command, sending incoming store data into the local data buffer circuit pointed to by the local store data tag obtained by the local address sequencer of the at least one data buffer circuit (Col. 9, lines 15-38, describe the buffers being used in the system, which are FIFO buffers. FIFO buffers operate by having read and write pointers (local store data tags obtained by the buffer circuit) that indicate where data is to be written and read. These pointers are incremented using incoming strobe and clock signals. This is done by the local circuitry of the buffer and are typically how these buffers operate (see Micron Technical Note TN-04-54: High-Speed DRAM Controller Design Capture Circuits, pgs. 12-14 for more detail)). Since both Brittain/Retter and Jeddeloh teach the use of buffered DIMMs It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Brittain and Retter to use FIFO buffers as taught in Jeddeloh to obtain the predictable result of obtaining a local store data tag from a local address sequencer of the at least one data buffer circuit upon the data buffer circuit receiving the write-to buffer command, sending incoming store data into the local data buffer circuit pointed to by the local store data tag obtained by the local address sequencer of the at least one data buffer circuit.
Regarding claim 11, Brittain and Retter teach all the limitations of claim 9. Retter further teaches in response to receiving the store command and store data tag from the Host, obtaining the local store data tag from a memory control circuit local address sequencer, and associating the Host store data tag with the memory control circuit local store data tag; storing the relationship in a mapping table in the memory control circuit (Paragraph [0037] and [0041], as stated in the rejection to claim 9). Brittain further teaches in response to the data buffer circuit receiving the write-to-buffer command, obtaining a local store data tag that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the local address sequencer (Paragraph [0094]-[0095], since the write-to-buffer command will store data in the buffer a local store data tag that indicates where the data is does have to be obtained and the data will be saved to that location. However Brittain is silent on where exactly that local store data tag is obtained from). Brittain and Retter do not teach obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.
Jeddeloh teaches obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer (Col. 9, lines 15-38, as stated in the rejection to claim 10). Since both Brittain/Retter and Jeddeloh teach the use of buffered DIMMs it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Brittain and Retter to use FIFO buffers as taught in Jeddeloh to obtain the predictable result of obtaining a local store data tag from a data buffer circuit local address sequencer that points to a storage location within the at least one data buffer circuit and pushing store data into the data buffer storage location pointed to by the data buffer circuit's local address sequencer.

Allowable Subject Matter
Claims 1-8 and 12-20 are considered allowable over the prior art and would be fully allowable once the double patenting rejection is overcome.

	
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. The applicant first argues that the references do not teach the amended limitations of claim 9. The examiner respectfully disagrees. As stated it the rejection to claim 1, Paragraph [0094]-[0095] of Brittain describes the write process to a DIMM device where initially a write-to-buffer command is used to buffer the data initially. Sometime afterwards an address only write (since the data was previously sent) is then sent to write the data from the buffer to the storage device itself.
Regarding Retter, Paragraph [0037] explicitly states that necessary address transactions are applied as well as directory lookups and indicates that each cache can have a corresponding directory. While there is no explicit statement that the memory controller retrieves a local store data tag from the address sequence of the controller, since the controller is performing address translation and managing directories it has to obtain the local physical address of where the data is stored in order to maintain and use the mappings. This is further supported by Paragraph [0041] that goes into more detail on the address mapping structures of the DRAM devices. It also states that the generic bits being used may be programmed to hold any appropriate address field, including but not limited to memory base address, rank (including master or slave), row, column, bank, bank group, and/or port, depending on the particular computer system. While it is not using the same terms or explicitly stating an address sequencer is present and the one providing the address for the translation, since the tables are being maintained and the address translations 
It is also stated in Paragraph [0037] that the addressing and map management can be done by different entities, not necessarily the MBU. This shows that the functions of the system can be shifted to different entities in the system. Since Retter also demonstrates that a local store data tag for a buffer has to be known (Paragraph [0037], as stated in the rejection to claim 1) and that different entities can be in charge of addressing functions, one of ordinary skill in the art would recognize that the function of obtaining of the local store data tag can be shifted form one entity to another as well and in combination with Brittain, the references do teach the amended limitations to claim 9.
The reason the other claims are considered allowable is the fact that both address sequencers have their pointers synchronized and are technically referring to the same location in the buffer. As of now for the rejected claims, the two different tags are not present, which means that there is only one local store data tag to consider that does not have a relationship with a second tag obtained from a second sequencer.
Regarding applicant’s arguments to claim 12, the examiner agrees and those claims are deemed allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/N.A.P./Examiner, Art Unit 2132       

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132